Case 1:20-cv-02512-PKC-PK Document 1 Filed 06/05/20 Page 1 of 17 PageID #: 1




Daniel Sadeh, Esq.
HALPER SADEH LLP
375 Park Avenue, Suite 2607
New York, NY 10152
Telephone: (212) 763-0060
Facsimile: (646) 776-2600
Email: sadeh@halpersadeh.com

Counsel for Plaintiff

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

    TARA GOLDEN,                                     Case No:

            Plaintiff,
                                                     JURY TRIAL DEMANDED
            v.

    QIAGEN N.V., HÅKAN BJÖRKLUND,
    STÉPHANE BANCEL, METIN
    COLPAN, ROSS L. LEVINE, ELAINE
    MARDIS, LAWRENCE A. ROSEN, and
    ELIZABETH E. TALLETT,

            Defendants.


      COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS

       Plaintiff Tara Golden (“Plaintiff”), by Plaintiff’s undersigned attorneys, for Plaintiff’s

complaint against Defendants (defined below), alleges the following based upon personal

knowledge as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other

matters, based upon, inter alia, the investigation conducted by and through Plaintiff’s attorneys.

                                 NATURE OF THE ACTION

       1.        This is an action against QIAGEN N.V. (“QIAGEN” or the “Company”) and its

Supervisory Board (the “Board” or the “Individual Defendants”) for their violations of Sections

14(e), 14(d)(4), and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.



                                                1
Case 1:20-cv-02512-PKC-PK Document 1 Filed 06/05/20 Page 2 of 17 PageID #: 2




§§ 78n(e), 78n(d)(4), and 78t(a), and Rule 14d-9 promulgated thereunder by the SEC, 17 C.F.R.

§ 240.14d-9, in connection with the proposed acquisition (the “Proposed Transaction”) of

QIAGEN by Quebec B.V. (“Quebec”), a wholly-owned subsidiary of Thermo Fisher Scientific

Inc. (“Thermo Fisher”).

                                 JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 14(e), 14(d)(4),

and 20(a) of the Exchange Act (15 U.S.C. §§ 78n(e), 78n(d)(4), and 78t(a)) and Rule 14d-9

promulgated thereunder by the SEC (17 C.F.R. § 240.14d-9).

       3.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331, and Section 27 of the Exchange Act, 15 U.S.C. § 78aa.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and Section 27 of

the Exchange Act (15 U.S.C. § 78aa(c)) as a substantial portion of the transactions and wrongs

complained of herein had an effect in this District, the alleged misstatements entered and the

subsequent damages occurred in this District, and the Company conducts business in New York. 1

       5.      In connection with the acts, conduct and other wrongs alleged in this complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the United States mails, interstate telephone communications and the

facilities of the national securities exchange.




1
  For example, between January 2019 and September 2019, the Company reportedly participated
in conferences in New York, New York. See QIAGEN N.V., Events and presentations,
https://corporate.qiagen.com/investor-relations/events-and-
presentations#events_o=End%20Date,Descending&events_End%20Date=20190101|20191231
(last visited June 5, 2020).

                                                  2
Case 1:20-cv-02512-PKC-PK Document 1 Filed 06/05/20 Page 3 of 17 PageID #: 3




                                            PARTIES

       6.      Plaintiff is, and has been at all relevant times hereto, an owner of QIAGEN’s

common stock.

       7.      Defendant QIAGEN provides sample to insight solutions that transform biological

materials into molecular insights worldwide. The Company is incorporated in The Netherlands

with principal executive offices located in The Netherlands. The Company’s common stock trades

on the New York Stock Exchange under the ticker symbol, “QGEN.”

       8.      Defendant Håkan Björklund (“Björklund”) is Chairman of the Board of the

Company.

       9.      Defendant Stéphane Bancel (“Bancel”) is a supervisory director of the Board of

the Company.

       10.     Defendant Metin Colpan (“Colpan”) is a supervisory director of the Board of the

Company.

       11.     Defendant Ross L. Levine (“Levine”) is a supervisory director of the Board of the

Company.

       12.     Defendant Elaine Mardis (“Mardis”) is a supervisory director of the Board of the

Company.

       13.     Defendant Lawrence A. Rosen (“Rosen”) is a supervisory director of the Board of

the Company.

       14.     Defendant Elizabeth E. Tallett (“Tallett”) is a supervisory director of the Board of

the Company.

       15.     Defendants Björklund, Bancel, Colpan, Levine, Mardis, Rosen and Tallett are

collectively referred to herein as the “Individual Defendants.”



                                                3
Case 1:20-cv-02512-PKC-PK Document 1 Filed 06/05/20 Page 4 of 17 PageID #: 4




        16.    Defendants QIAGEN and the Individual Defendants are collectively referred to

herein as the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

    A. The Proposed Transaction

        17.    On March 3, 2020, Thermo Fisher and QIAGEN issued a press release announcing

that their respective boards of directors unanimously approved Thermo Fisher’s proposal to

acquire QIAGEN for €39 per share in cash. The press release states that Thermo Fisher would

commence a tender offer to acquire all of the ordinary shares of QIAGEN, stating, in pertinent

part:

                     Thermo Fisher Scientific to Acquire QIAGEN N.V.

        - Expands specialty diagnostics portfolio with attractive molecular diagnostics
        capabilities, including infectious disease testing
        - Complements leading life sciences offering with innovative sample preparation,
        assay and bioinformatics technologies
        - Creates significant value and is expected to be immediately accretive to adjusted
        earnings per share after close

        NEWS PROVIDED BY
        Thermo Fisher Scientific
        Mar 03, 2020, 07:00 ET

        WALTHAM, Mass. and VENLO, Netherlands, March 3, 2020 /PRNewswire/ --
        Thermo Fisher Scientific Inc. (NYSE: TMO), the world leader in serving science,
        and QIAGEN N.V. (NYSE: QGEN; Frankfurt Prime Standard: QIA), a leading
        global provider of molecular diagnostics and sample preparation technologies,
        today announced that their boards of directors, as well as the managing board of
        QIAGEN N.V., have unanimously approved Thermo Fisher’s proposal to acquire
        QIAGEN for €39 per share in cash. The offer price represents a premium of
        approximately 23% to the closing price of QIAGEN’s common stock on the
        Frankfurt Prime Standard on March 2, 2020, the last trading day prior to the
        announcement of the transaction. Thermo Fisher will commence a tender offer to
        acquire all of the ordinary shares of QIAGEN.

        The transaction values QIAGEN at approximately $11.5 billion at current exchange
        rates, which includes the assumption of approximately $1.4 billion of net debt.



                                                4
Case 1:20-cv-02512-PKC-PK Document 1 Filed 06/05/20 Page 5 of 17 PageID #: 5




                                       *      *       *

     QIAGEN is a leading provider of life science and molecular diagnostic solutions
     and employs approximately 5,100 people at 35 locations in more than 25 countries.
     The company generated 2019 revenue of $1.53 billion. Its sample preparation
     technologies are used to extract, isolate and purify DNA, RNA and proteins from a
     wide range of biological samples. The company’s assay technologies are then used
     to amplify and enrich these biomolecules to make them readily accessible for
     analysis. In addition, QIAGEN’s instruments can be used to automate these
     workflows, while its bioinformatics systems provide customers with relevant,
     actionable insights.

     “Our vision at QIAGEN has always been to make improvements in life possible
     with our differentiated Sample to Insight molecular testing solutions,” said Thierry
     Bernard, interim chief executive officer of QIAGEN N.V. and senior vice president,
     head of the molecular diagnostics business area. “This strategic step with Thermo
     Fisher will enable us to enter a promising new era and will give our employees the
     opportunity to have an even greater impact. The combination is designed to deliver
     significant cash value to our shareholders, while enabling us to accelerate the
     expansion of our solutions to provide customers worldwide with breakthroughs that
     advance our knowledge about the science of life and improve health outcomes.”

                                       *      *       *

     Financing and Approvals

     The transaction, which is expected to be completed in the first half of 2021, is
     subject to the satisfaction of customary closing conditions, including the receipt of
     applicable regulatory approvals, the adoption of certain resolutions relating to the
     transaction at an Extraordinary General Meeting of QIAGEN’s shareholders, and
     completion of the tender offer.

     Thermo Fisher has obtained committed bridge financing. Permanent funding is
     expected to come from cash on hand and the issuance of new debt. The transaction
     is not subject to any financing condition.

     Advisors

     J.P. Morgan Securities LLC and Morgan Stanley & Co. LLC are serving as
     financial advisors to Thermo Fisher, and Wachtell, Lipton, Rosen & Katz is serving
     as legal counsel. For QIAGEN, Goldman Sachs International is serving as lead
     financial advisor and Barclays Bank PLC is serving as financial advisor, while De
     Brauw Blackstone Westbroek NV, Linklaters LLP and Mintz, Levin, Cohn, Ferris,
     Glovsky and Popeo P.C. are serving as legal counsel.

     18.    On May 18, 2020, QIAGEN filed a Schedule 14D-9 Solicitation/Recommendation


                                              5
Case 1:20-cv-02512-PKC-PK Document 1 Filed 06/05/20 Page 6 of 17 PageID #: 6




Statement under Section 14(d)(4) of the Exchange Act (the “Solicitation Statement”) with the SEC

in connection with the Proposed Transaction, including Exhibit (a)(2), the Joint Reasoned

Statement and Position Statement.

   B. The Solicitation Statement Contains Materially False and Misleading Statements
      and Omissions

       19.    The Solicitation Statement, which recommends that QIAGEN shareholders tender

their shares to Quebec in connection with the Proposed Transaction, omits and/or misrepresents

material information concerning: (i) the Company’s financial projections; (ii) the financial

analyses performed by QIAGEN’s financial advisors, Barclays Bank PLC (“Barclays”) and

Goldman Sachs International (“Goldman”), in connection with their fairness opinions; (iii) the

sales process leading up to the Proposed Transaction; and (iv) potential conflicts of interest

involving Company insiders.

       20.    The omission of the material information (referenced below) renders the following

sections of the Solicitation Statement false and misleading, among others: (i) Background to the

Offer; (ii) RECOMMENDATION; (iii) Opinions of QIAGEN’s Financial Advisors; and (iv)

Certain QIAGEN Management Projections.

       21.    The tender offer in connection with the Proposed Transaction is set to expire on

July 27, 2020 (the “Expiration Date”). It is imperative that the material information that was

omitted from the Solicitation Statement be disclosed to the Company’s shareholders prior to the

Expiration Date to enable them to make an informed decision as to whether to tender their shares.

Plaintiff may seek to enjoin Defendants from closing the tender offer or the Proposed Transaction

unless and until the material misstatements and omissions (referenced below) are remedied. In the

event the Proposed Transaction is consummated, Plaintiff may seek to recover damages resulting

from Defendants’ misconduct.


                                               6
Case 1:20-cv-02512-PKC-PK Document 1 Filed 06/05/20 Page 7 of 17 PageID #: 7




             1. Material Omissions Concerning QIAGEN’s Financial Projections

       22.      The Solicitation Statement omits material information concerning QIAGEN’s

financial projections.

       23.      The Solicitation Statement provides that “QIAGEN provided the Management

Projections to Goldman Sachs and Barclays[, who] relied on the Management Projections in

performing their financial analyses[.]” 2

       24.      With respect to the Management Projections, the Solicitation Statement, however,

fails to disclose all line items used to calculate Adjusted EBITDA and net sales.

       25.      The disclosure of this projected financial information is material because it would

provide QIAGEN shareholders with a basis to project the future financial performance of QIAGEN

and would allow shareholders to better understand the financial analyses performed by the

Company’s financial advisors in support of their fairness opinions. Shareholders cannot hope to

replicate management’s inside view of the future prospects of the Company. Without such

information, which is uniquely possessed by the Company and its financial advisors, the

Company’s shareholders are unable to determine how much weight, if any, to place on the

Company’s financial advisors’ fairness opinions in determining whether to tender their shares in

connection with the Proposed Transaction.

       26.      The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to QIAGEN shareholders.

             2. Material Omissions Concerning the Financial Advisors’ Analyses

       27.      In connection with the Proposed Transaction, the Solicitation Statement omits




2
 The Solicitation Statement refers to the “Management Projections” as “financial projections of
QIAGEN previously prepared by management of QIAGEN[.]”

                                                7
Case 1:20-cv-02512-PKC-PK Document 1 Filed 06/05/20 Page 8 of 17 PageID #: 8




material information concerning analyses performed by Barclays and Goldman.

       28.      The valuation methods, underlying assumptions, and key inputs used by Barclays

and Goldman in rendering their purported fairness opinions must be fairly disclosed to QIAGEN

shareholders. The description of Barclays’ and Goldman’s fairness opinions and analyses,

however, fail to include key inputs and assumptions underlying those analyses. Without the

information described below, QIAGEN shareholders are unable to fully understand the fairness

opinions and analyses, and are thus unable to determine how much weight, if any, to place on them

in determining whether to tender their shares in connection with the Proposed Transaction. The

following omitted information, if disclosed, would significantly alter the total mix of information

available to QIAGEN shareholders.

             a. Barclays’ Financial Analyses

       29.      The Solicitation Statement fails to disclose the following concerning Barclays’

“Selected Precedent Transaction Analysis”: (1) the individual multiples and financial metrics of

each transaction selected by Barclays in its analysis; (2) Barclays’ complete basis for selecting the

range of 18.0x to 22.0x Enterprise Value/LTM EBITDA multiples; (3) the range of illustrative

enterprise values for QIAGEN; (4) the amount of QIAGEN’s net debt; and (5) the number of fully

diluted outstanding QIAGEN Shares.

       30.      The Solicitation Statement fails to disclose the following concerning Barclays’

“Illustrative Discounted Cash Flow Analysis”: (1) the individual inputs and assumptions

underlying the (i) discount rates ranging from 7.5% to 8.5%; and (ii) range of terminal value exit

multiples ranging from 16.0x to 20.0x Enterprise Value/LTM EBITDA to the projected 2023

EBITDA; (2) the range of terminal values for QIAGEN; (3) the amount of QIAGEN’s net debt;

and (4) the number of fully diluted QIAGEN Shares.



                                                 8
Case 1:20-cv-02512-PKC-PK Document 1 Filed 06/05/20 Page 9 of 17 PageID #: 9




       31.      With respect to Barclays’ “Illustrative Present Value of Future Share Price

Analysis[,]” the Solicitation Statement fails to disclose the individual inputs and assumptions

underlying the (i) next-twelve-months adjusted P/E multiples ranging from 22.0x to 26.0x, and (ii)

range of illustrative discount rates of 9.0% to 10.0%.

       32.      The Solicitation Statement fails to disclose the following concerning Barclays’

“Illustrative Selected Comparable Company Analysis”: (1) the individual multiples and financial

metrics of each company selected by Barclays in its analysis; and (2) the individual inputs and

assumptions underlying the (i) range of 16.0x to 21.0x multiples of EV/Adjusted EBITDA; and

(ii) range of 22.0x to 26.0x multiples of P/E for QIAGEN.

             b. Goldman’s Financial Analyses

       33.      The Solicitation Statement fails to disclose the following concerning Goldman’s

“Selected Precedent Transaction Analysis”: (1) the individual multiples and financial metrics of

each company/transaction selected by Goldman in its analysis; (2) the individual inputs and

assumptions underlying the range of 18.0x to 22.0x Enterprise Value/LTM EBITDA multiples;

(3) the amount of QIAGEN’s net debt; (4) the range of illustrative equity values for QIAGEN; and

(5) the applicable number of fully diluted outstanding QIAGEN Shares.

       34.      The Solicitation Statement fails to disclose the following concerning Goldman’s

“Illustrative Discounted Cash Flow Analysis”: (1) the individual inputs and assumptions

underlying the (i) discount rates ranging from 6.5% to 7.5%, and (ii) terminal value exit multiples

ranging from 16.0x to 20.0x Enterprise Value LTM/EBITDA; (2) the range of illustrative terminal

values for QIAGEN; (3) the ranges of illustrative enterprise values for QIAGEN; (4) the amount

of QIAGEN’s net debt; and (5) the number of fully diluted outstanding QIAGEN Shares.

       35.      With respect to Goldman’s “Illustrative Present Value of Future Share Price



                                                9
Case 1:20-cv-02512-PKC-PK Document 1 Filed 06/05/20 Page 10 of 17 PageID #: 10




Analysis[,]” the Solicitation Statement fails to disclose the individual inputs and assumptions

underlying the (i) next-twelve-months adjusted P/E multiples ranging from 22.0x to 26.0x, and (ii)

illustrative discount rate of 7.4%.

       36.      With respect to Goldman’s “Premia Analysis[,]” the Solicitation Statement fails to

disclose the individual premiums paid in each transaction utilized by Goldman in its analysis.

       37.      With respect to Goldman’s “Illustrative Selected Comparable Company

Analysis[,]” the Solicitation Statement fails to disclose the individual multiples and financial

metrics of each company selected by Goldman in its analysis.

             3. Material Omissions Concerning the Sales Process Leading up to the Proposed
                Transaction

       38.      The Solicitation Statement omits material information concerning the sales process

leading up to the Proposed Transaction.

       39.      The Solicitation Statement provides that QIAGEN entered into non-disclosure

agreements with various parties, including Thermo Fisher, Party C, and Party D that contained

standstill provisions which would “terminate automatically in certain circumstances.”

       40.      The Solicitation Statement, however, fails to disclose whether the Company’s non-

disclosure agreements contained standstill provisions with “don’t ask, don’t waive” provisions

(including their time of enforcement) that would preclude interested parties from making superior

offers for the Company and under what circumstances such standstills would automatically

terminate.

       41.      Without this information, QIAGEN shareholders may have the mistaken belief that

potential buyers are or were permitted to submit superior proposals for QIAGEN, when in fact

they are or were contractually prohibited from doing so. This information is material because a

reasonable QIAGEN shareholder would want to know, prior to tendering their shares in connection


                                               10
Case 1:20-cv-02512-PKC-PK Document 1 Filed 06/05/20 Page 11 of 17 PageID #: 11




with the Proposed Transaction, whether other potential buyers are or were foreclosed from

submitting a superior proposal.

       42.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to QIAGEN shareholders.

   4. Material Omissions Concerning Company Insiders’ Potential Conflicts of Interest

       43.     The Solicitation Statement omits material information concerning potential

conflicts of interest involving Company insiders.

       44.     In the March 3, 2020 press release announcing the Proposed Transaction, the

Chairman, President and Chief Executive Officer of Thermo Fisher stated that “[w]e look forward

to welcoming QIAGEN’s employees to Thermo Fisher.”

       45.     The Solicitation Statement also mentions that on November 18, 2019, “members of

QIAGEN’s management presented to Thermo Fisher’s management team information concerning,

among other things, QIAGEN’s internal management structure, portfolio and business strategy.”

       46.     The Solicitation Statement, however, fails to disclose the details of all employment-

related and compensation-related discussions and negotiations concerning the Company’s officers

and directors, including the parties to such communications, when they occurred, and the specific

content discussed/communicated.

       47.     The Solicitation Statement fails to disclose to what extent Thermo Fisher’s

proposals or indications of interest included management retention or consulting arrangements in

the combined company.

       48.     Any communications regarding post-transaction employment during the

negotiation of the underlying transaction must be disclosed to shareholders. This information is

necessary for shareholders to understand potential conflicts of interest of management and the



                                                11
Case 1:20-cv-02512-PKC-PK Document 1 Filed 06/05/20 Page 12 of 17 PageID #: 12




Board. Such information may illuminate the motivations that would prevent fiduciaries from acting

solely in the best interests of the Company’s shareholders.

       49.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to QIAGEN shareholders.

                                           COUNT I
                      For Violations of Section 14(e) of the Exchange Act
                                    Against All Defendants
       50.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       51.     Section 14(e) of the Exchange Act states, in relevant part:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       52.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Solicitation Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(e) of the Exchange Act.

       53.     Each of the Individual Defendants, by virtue of their positions within the Company

as officers and/or directors, were aware of materially false and/or misleading and/or omitted

information but failed to disclose such information, in violation of Section 14(e) of the Exchange

Act. Defendants, by use of the mails and means and instrumentalities of interstate commerce,

solicited and/or permitted the use of their names to file and disseminate the Solicitation Statement

with respect to the Proposed Transaction.

       54.     The false and misleading statements and omissions in the Solicitation Statement are



                                                12
Case 1:20-cv-02512-PKC-PK Document 1 Filed 06/05/20 Page 13 of 17 PageID #: 13




material in that a reasonable shareholder would consider them important in deciding whether to

tender their shares in connection with the Proposed Transaction.

        55.     Defendants acted knowingly or with deliberate recklessness in filing or causing the

filing of the materially false and misleading Solicitation Statement.

        56.     By reason of the foregoing, Defendants violated Section 14(e) of the Exchange Act.

        57.     Because of the false and misleading statements in the Solicitation Statement,

Plaintiff is threatened with irreparable harm.

                                          COUNT II
    For Violations of Section 14(d)(4) of the Exchange Act and Rule 14d-9 Promulgated
                                         Thereunder
                                  Against All Defendants
        58.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

        59.     Defendants caused the Solicitation Statement to be issued with the intent to solicit

shareholder support for the Proposed Transaction.

        60.     Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers. Specifically, Section

14(d)(4) states, in relevant part:

        Any solicitation or recommendation to the holders of such a security to accept or
        reject a tender offer or request or invitation for tenders shall be made in accordance
        with such rules and regulations as the Commission may prescribe as necessary or
        appropriate in the public interest or for the protection of investors.

        61.     SEC Rule 14d-9(d), adopted to implement Section 14(d)(4) of the

Exchange Act, states, in relevant part:

        Any solicitation or recommendation to holders of a class of securities referred to in
        section 14(d)(1) of the Act with respect to a tender offer for such securities shall
        include the name of the person making such solicitation or recommendation and




                                                 13
Case 1:20-cv-02512-PKC-PK Document 1 Filed 06/05/20 Page 14 of 17 PageID #: 14




       the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
       or a fair and adequate summary thereof[.]

       62.     In accordance with SEC Rule 14d-9, Item 8 of Schedule 14D-9 requires that a

company:

       Furnish such additional material information, if any, as may be necessary to make
       the required statements, in light of the circumstances under which they are made,
       not materially misleading.

       63.     During the relevant period, Defendants, individually and in concert, directly or

indirectly, disseminated or approved the false and misleading Solicitation Statement specified

above, which failed to disclose material facts necessary in order to make the statements made, in

light of the circumstances under which they were made, not misleading, in violation of Section

14(d)(4) of the Exchange Act and SEC Rule 14d-9.

       64.     Each of the Individual Defendants, by virtue of their positions within the Company

as officers and/or directors, were aware of materially false and/or misleading and/or omitted

information but failed to disclose such information, in violation of Section 14(d)(4) of the

Exchange Act and SEC Rule 14d-9. Defendants, by use of the mails and means and

instrumentalities of interstate commerce, solicited and/or permitted the use of their names to file

and disseminate the Solicitation Statement with respect to the Proposed Transaction.

       65.     Defendants acted knowingly or with deliberate recklessness in filing the materially

false and misleading Solicitation Statement which omitted material information.

       66.     The false and misleading statements and omissions in the Solicitation Statement are

material in that a reasonable shareholder would consider them important in deciding whether to

tender their shares in connection with the Proposed Transaction.




                                               14
Case 1:20-cv-02512-PKC-PK Document 1 Filed 06/05/20 Page 15 of 17 PageID #: 15




                                           COUNT III
                         Violations of Section 20(a) of the Exchange Act
                               Against the Individual Defendants
       67.     Plaintiff repeats and re-alleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       68.     The Individual Defendants acted as control persons of the Company within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their senior positions

as officers and/or directors of the Company and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Solicitation Statement filed with the SEC, they had the power to and did influence and control,

directly or indirectly, the decision-making of the Company, including the content and

dissemination of the false and misleading Solicitation Statement.

       69.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Solicitation Statement and other statements alleged by Plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause the statements to be corrected. As officers and/or directors of a publicly

owned company, the Individual Defendants had a duty to disseminate accurate and truthful

information with respect to the Solicitation Statement, and to correct promptly any public

statements issued by the Company which were or had become materially false or misleading.

       70.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the operations of the Company, and, therefore, is presumed to have had the power

to control or influence the particular transactions giving rise to the securities violations as alleged

herein, and exercised the same. The Individual Defendants were provided with or had unlimited

access to copies of the Solicitation Statement and had the ability to prevent the issuance of the

statements or to cause the statements to be corrected. The Solicitation Statement at issue contains


                                                 15
Case 1:20-cv-02512-PKC-PK Document 1 Filed 06/05/20 Page 16 of 17 PageID #: 16




the unanimous recommendation of the Individual Defendants to tender their shares pursuant to the

Proposed Transaction. Thus, the Individual Defendants were directly involved in the making of

the Solicitation Statement.

       71.     In addition, as the Solicitation Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Proposed Transaction. The Solicitation Statement purports to describe the various issues and

information that they reviewed and considered—descriptions which had input from the Individual

Defendants.

       72.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       73.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Sections 14(e), 14(d)(4), and Rule

14d-9 promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, the Individual Defendants are liable pursuant to Section 20(a) of

the Exchange Act. As a direct and proximate result of Defendants’ conduct, the Company’s

shareholders will be irreparably harmed.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining Defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction and

the tender offer in connection with the Proposed Transaction, unless and until Defendants disclose

and disseminate the material information identified above to the Company’s shareholders;




                                               16
Case 1:20-cv-02512-PKC-PK Document 1 Filed 06/05/20 Page 17 of 17 PageID #: 17




       B.      In the event Defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding Plaintiff rescissory damages;

       C.      Declaring that Defendants violated Sections 14(e), 14(d)(4), and 20(a) of the

Exchange Act, and Rule 14d-9 promulgated thereunder;

       D.      Awarding Plaintiff reasonable costs and expenses incurred in this action, including

counsel fees and expenses and expert fees; and

       E.      Granting such other and further relief as the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.



Dated: June 5, 2020                                Respectfully submitted,

                                                      HALPER SADEH LLP

                                                      By: /s/ Daniel Sadeh
                                                      Daniel Sadeh, Esq.
                                                      Zachary Halper, Esq. (to be admitted pro hac
                                                      vice)
                                                      375 Park Avenue, Suite 2607
                                                      New York, NY 10152
                                                      Telephone: (212) 763-0060
                                                      Facsimile: (646) 776-2600
                                                      Email: sadeh@halpersadeh.com
                                                              zhalper@halpersadeh.com

                                                      Counsel for Plaintiff




                                                 17
